DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 11/29/2021:
Claims 1, 12, and 16 are not interpreted under 35 U.S.C. 112(f).
The rejection of claims 14-15 and 17 under 35 U.S.C. 112(b) is withdrawn
Claims 11-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN203779641), Xiong (CN205167568), and Zhang (US20180200920).
Regarding claim 11, Jin teaches an apparatus for 4D printing of reinforce concrete (Abstract: three-dimensional printer for ink jet sand… each layer of binder particles bonded with the sand; see apparatus in Figure 1), the apparatus comprising: 
a concrete printer (sand bin 10 and sand cabin longitudinal rails 12 in Figure 1) comprising 
a concrete reservoir for printing concrete (sand bin 10; [0020] paving the sand bin 10 the sand particle uniformity thickness of each cross section) of a 3D model of a reinforced concrete element comprising the concrete and reinforcement material (Abstract: each layer of binder particles bonded with the sand), 

a first support frame (sand cabin longitudinal rails 12; Figure 1) for the concrete reservoir, wherein the first lateral support is positioned between the first support frame (see modified Figure 1 below), and 
and a first horizontal control mechanism capable of moving the concrete nozzle forward or backwards ([0021] sand cabin longitudinal rail 12 end through screw 20 rotate and move to the other end; see arrows nest to 12 in Figure 1); 
a reinforcement material printer (printing head 4, printing head 6, and print head track 8; Figure 1) comprising 4ATTORNEY DOCKET NO.PATENT 23853-P121WOUSSerial No. 16/478,227
a reinforcement material nozzle (sprinkler head 5 ; Figure 3) for printing the reinforcement material of the 3D model ([0021] two print heads according to the CAD data generating section ejecting binder), 
a second lateral support (see modified Figure 1 below) for the reinforcement material nozzle, wherein the reinforcement material nozzle is positioned on the second lateral support ([0020] each print head 4 is provided with 768 of programmable sprinkler head 5; see 4 on second lateral support in Figure 1), 
a second support frame (print head track 8; Figure 1) for the reinforcement material nozzle, wherein the second lateral support is positioned between the second support frame (see second lateral support in modified Figure 1 below between 8), and 

a second lateral control mechanism capable of moving the reinforcement material nozzle left or right ([0021] printing head 2 on the printing head 6 to do transverse movement; see double sided arrow next to printing head 4 in Figure 1), and a second horizontal control mechanism capable of moving the reinforcement material nozzle forward or backwards ([0021] printing head 6 on the printing head track 8 drives the print head 4 to longitudinal movement); and	
wherein the apparatus is operational to allow the concrete nozzle and the reinforcement material nozzle to move independently of one another along a vertical axis, a lateral axis, and a horizontal axis ([0021] generating section ejecting binder (resin) by a programming head of each independent work on the sand layer; see vertical, lateral and horizontal axis movement arrows in Figure 1), 
wherein the apparatus is operational to allow the concrete nozzle and the reinforcement material nozzle to print at different times ([0021] returns to the initial position, at this time, two print heads according to the CAD data generating section ejecting binder), and 
wherein further the 3D model is separated into individual layers that are a series of 2D layers that make up the 3D model, and the concrete printer and the reinforcement material printer print the individual layers of the 3D model layer-by-layer ([0021] paving the sand silo 10 sand with uniform thickness (preferably 0.2-04 mm) is paved on the worktable 16, vibrator 13 synchronization with mobile paving sand silo 10, sanding, sand spreading chamber 10 quickly returns to the initial position, at this time, two print heads according to the CAD data 
While Jin suggests a vertical control mechanism comprising a support structure as shown in Figure 2, Jin fails to teach a first vertical control mechanism comprising a support structure capable of moving the concrete nozzle up or down, a first lateral control mechanism capable of moving the concrete nozzle left or right, and a second vertical control mechanism comprising a support structure capable of moving the reinforcement material nozzle up or down. Further, Jin fails to teach the concrete reservoir supplying concrete to a concrete nozzle.
In the same field of endeavor pertaining to additive manufacturing of a fiber reinforced concrete, Xiong teaches a first vertical control mechanism (Z-axis lifting mechanism 6-1; Figure 1) comprising a support structure capable of moving a concrete nozzle up or down (“z-axis mechanism 6-1 is connected with the 3D print head 7”- see pg. 3 line 25-26), a first lateral control mechanism (y axis direction component 5-1; Figure 1) capable of moving a concrete nozzle left or right, and a second vertical control mechanism (Z-axis lifting mechanism 6-2; Figure 1) comprising a support structure capable of moving a reinforcement material nozzle up or down (Abstract: “Z axis lifting mechanism (6-2) is connected with the five-shaft head (8)”). The apparatus of Xiong shortens the processing period (“shortening the processing period”- see pg. 3 line 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the concrete reservoir of Jin and the reinforcement nozzle of Jin to have a vertical control mechanism comprising a support structure capable of moving the concrete reservoir and reinforcement nozzle up or down, and a 
Further, Jin modified with Xiong fails to teach the concrete reservoir supplying concrete to a concrete nozzle. In the same field of endeavor pertaining to additive manufacturing of concrete, Zhang teaches the concrete reservoir (slurry tank 13; Figure 1) supplies concrete to a concrete nozzle (flow control dispenser 30; Figure 1). The nozzle provides a constant flow rate, and provides a high speed ([0045] provide a constant flow rate, and can be accurately controlled…. a high speed is also available).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the concrete reservoir of Jin modified with Xiong be connected to the concrete nozzle of Zhang such that the concrete nozzle moves left or right, up or down, and forward or backwards, for the benefit of having a constant flow rate and printing high speed. 
Regarding claim 12, Jin modified with Xiong and Zhang teaches the apparatus of claim 11. Jin further comprising a 3D modeling software for slicing the 3D model into the individual layers ([0021] sanding, sand spreading chamber 10 quickly returns to the initial position, at this time, two print heads according to the CAD data generating section ejecting binder).  
Regarding claim 13, Jin modified with Xiong and Zhang teaches the apparatus of claim 11. Further, Jin teaches wherein a next concrete portion of a next layer is printed at a first preferred printing time frame relative to a previous layer, and a next reinforcement material portion of the next layer is printed at a second preferred printing time frame relative to a previous layer ([0021] paving the sand silo 10 sand with uniform thickness (preferably 0.2-04  system continues repeating sanding action layer and ink binder, until all printing ending cross section).  
Regarding claim 14, Jin modified with Xiong and Zhang teaches the apparatus of claim 13. Further the apparatus of Jin is capable of having the first preferred printing time frame be a time period after a first region of the previous layer cures to a desired strength suitable for remaining undamaged by the next layer. The apparatus of Jin returns the concrete reservoir to its initial position after deposition followed by the reinforcement material nozzle ejecting material on the previously deposited concrete layer, and the action is repeated ([0021] sanding, sand spreading chamber 10 quickly returns to the initial position, at this time, two print heads according to the CAD data generating section ejecting binder ( resin) by a programming head of each independent work on the sand layer; printing a cross section… system continues repeating sanding action layer and ink binder, until all printing ending cross section). Therefore, the apparatus of Jin is capable of having a first preferred printing time frame elapse such that the previous layer cures to a desired strength suitable for remaining undamaged by the next layer.
Regarding claim 15, Jin modified with Xiong and Zhang teaches the apparatus of claim 13. Similar to claim 14, the apparatus of Jin is capable of having the second preferred printing time frame of Jin be a time period after a second region of the previous layer cures to a desired strength suitable for remaining undamaged by the next layer.  The apparatus of Jin returns the 
Regarding claim 16, Jin modified with Xiong and Zhang teaches the apparatus of claim 11. Further, Jin teaches wherein the individual layers comprise parallel printed layers and perpendicular printed layers ([0021] printing head 6 to do transverse movement, the printing head 6 on the printing head track 8 drives the print head 4 to longitudinal movement, the track two of print head 4 movement can cover table 16 all planes, then table 16 under the control of screw 20 to move downward one sand thickness, system continues repeating sanding action layer and ink binder, until all printing ending cross section).  
Regarding claim 19, Jin modified with Xiong and Zhang teaches the apparatus of claim 11. Further, Jin teaches wherein printing steps performed by the apparatus are freeform (Abstract: three-dimensional printer for ink jet sand).  
Regarding claim 20, Jin modified with Xiong and Zhang teaches the apparatus of claim 11. Further, Jin teaches wherein printing steps performed by the apparatus are all automated .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN203779641), Xiong (CN205167568), Zhang (US20180200920), and Sandall (US4263346).
Regarding claim 17, Jin modified with Xiong and Zhang teaches the apparatus of claim 11. However, Jin modified with Xiong and Zhang fails to teach wherein the concrete nozzle is suitable for printing concrete containing steel fibers.
In the same field of endeavor pertaining to an apparatus for the manufacture of fiber reinforced building structures, Sandall teaches wherein the concrete nozzle is suitable for printing concrete containing steel fibers (Abstract: spraying cement, concrete, mortar or the like through a spraying nozzle, at which disintegrated fibre- or rod-shaped reinforcing material is introduced into the spraying nozzle by means of pressure air). The nozzle of Sandall prevent steel fibers from sticking together, therefore avoiding their even distribution in the concrete mixture (col 1 line 19-21).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the concrete nozzle of Jin modified with Xiong and Zhang with the nozzle of Sandall, for the benefit of printing steel fibers with even distribution in a concrete mixture.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (CN203779641), Xiong (CN205167568), Zhang (US20180200920), and Woo (KR20160043509).
Regarding claim 18, Jin modified with Xiong and Zhang teaches the apparatus of claim 11. However, Jin modified with Xiong and Zhang fails to teach wherein the reinforcement material is a metal or a fiber reinforced polymer (FRP).  
In the same field of endeavor pertaining to additive manufacturing of concrete structures, Woo teaches wherein the reinforcement material is a metal (Abstract: injecting molten metal for a steel bar into the reinforcing path).  The method of Woo allows for the simple and easy construction of a reinforced concrete structure that improves the safety of the constructed structure (Abstract: constructing a reinforced concrete structure enables a constructor to simply and easily construct a reinforced concrete structure and can improve safety of the constructed structure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the reinforcement material of Jin modified with Xiong and Zhang be a metal, as taught by Woo, for the benefit of simply and easily fabricating a structure with improved safety.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743